UNITED STATES*  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934  (Amendment No. )* Inovalon Holdings, Inc. (Name of Issuer) Class A Common Shares (Title of Class of Securities) 45781D101  (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 4 CUSIP No. 45781D101 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only): Black Creek Investment Management Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization: Toronto, Ontario, Canada Number of Shares Bene- ficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9): 5.94% 12. Type of Reporting Person (See Instructions): IA ITEM 1. (a) Name of Issuer: Inovalon Holdings, Inc. (b) Address of Issuer’s Principal Executive Offices: 4321 Collington Road Bowie, Maryland 20716 United States ITEM 2. (a) Name of Person Filing: Black Creek Investment Management Inc. (b) Address of Principal Business Office: 123 Front Street West Suite 1200 Toronto, ONM5J 2M2 Canada Page 2of 4 (c) Citizenship: Toronto, Ontario, Canada (d) Title of Class of Securities: Class A Common Shares (e) CUSIP Number: 45781D101 ITEM 3.
